


109 HRES 985 RH: Directing the Secretary of State to provide

U.S. House of Representatives
2006-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		House Calendar No. 237
		109th CONGRESS
		2d Session
		H. RES. 985
		[Report No.
		  109–689]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			September 7, 2006
			Mr. Berman (for
			 himself and Mr. Delahunt) submitted
			 the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		
			September 27, 2006
			Referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Directing the Secretary of State to provide
		  to the House of Representatives certain documents in the possession of the
		  Secretary of State relating to the report submitted to the Committee on
		  International Relations of the House of Representatives on July 28, 2006,
		  pursuant to the Iran and Syria Nonproliferation Act.
	
	
		That the Secretary of State is directed to
			 provide to the House of Representatives, not later than 14 days after the date
			 of the adoption of this resolution, all documents (excluding those documents
			 that reveal intelligence sources and methods) in the possession of the
			 Secretary of State, including notes from meetings, memos, and electronic mail
			 records, relating to the report submitted to the Committee on International
			 Relations of the House of Representatives on July 28, 2006, pursuant to section
			 2 of the Iran and Syria Nonproliferation Act (Public Law 106–178; 50 U.S.C.
			 1701 note), including—
			(1)any such document indicating the dates on
			 which the draft report was circulated to and approved by various offices and
			 bureaus of the Department of State;
			(2)any such document
			 relating to the date on which the report would be submitted to Congress;
			 and
			(3)any such document
			 relating to the briefing provided by Department of State officials to
			 congressional staff on July 26, 2006, regarding the contents of the
			 report.
			
	
		September 27, 2006
		Referred to the House Calendar and ordered to be
		  printed
	
